DETAILED ACTION
This is on the merits of Application No. 16/607158, filed on 10/22/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1046839 to Loibl (cited in applicant’s IDS).
Loibl discloses:
(Claim 1) A transmission shifter apparatus for a vehicle having a transmission and a vehicle electrical system that controls the transmission, the transmission shifter apparatus comprising: a shift lever movably supported for movement between at least the following gear positions: a park gear position, a reverse gear position, a neutral gear position, and a drive gear position (Par. [0003] and [0010], has shift lever with these positions); a sensor positioned to sense the position of the shift lever and to generate a variable output that varies proportionally in value with changes in the gear position of the shift lever (Par. [0009] and Fig. 3, sensor with proportional values used); and a processor coupled to the sensor and configured to execute the following steps: (a) determine in which of the gear positions the shift lever is currently positioned based on 
(Claim 2)
(Claim 3) wherein the condition includes: the variable output of the sensor has a value falling within a smaller center band of either the Park band or the Drive band (Fig. 4 element F); and the variable output of the sensor has a value remaining within the smaller center band of either the Park band or the Drive band for a predetermined time period (Par. [0009] and [0018], Fig. 5 element S6 and S7 can wait a predetermined amount of time when determining).
(Claim 8) a magnet secured to the shift lever, wherein the sensor is a magnetic sensor for sensing proximity of the magnet (Par. [0009] sensor uses PLCD which is based on magnet sensing).
(Claim 9) A method of controlling a vehicle transmission using a processor and a shift lever movably supported for movement between gear positions park P, reverse R, neutral N, and drive D, wherein a sensor is operably connected to the processor and constructed to generate a variable output that varies corresponding to the position of the shift lever, the method comprising: (a) determine in which of the gear positions the shift lever is currently positioned based on a value of the variable output from the sensor, wherein the processor is initially trained during manufacture to associate a Park band of values of the variable output with the park gear position and a Drive band of values of the variable output with the drive gear position; (b) calculate both a Reverse band of values of the variable output for the reverse gear position and a Neutral band of values of the variable output for the neutral gear position based upon the Park band and the Drive band; (c) monitor the variable output of the sensor to determine whether the variable output has a value falling within one of the Park, Drive, Reverse, or Neutral bands and generating a signal indicating the gear position associated with the one of the Park, Drive, Reverse, or Neutral bands in which the value of the variable output falls; (d) 
(Claim 10) wherein the condition includes at least one of: the variable output of the sensor has a value falling within a smaller center band of either the Park band or the Drive band (See Claim 2); and the Park band or the Drive band have not been updated during a current ignition cycle.
(Claim 11) wherein the condition includes: the variable output of the sensor has a value falling within a smaller center band of either the Park band or the Drive band; and the variable output of the sensor has a value remaining within the smaller center band of either the Park band or the Drive band for a predetermined time period (See claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loibl in view of U.S. Patent App. Pub. No. 2016/0061627 to Tan et al.
Loibl discloses:
(Claims 4 and 12) the variable output of the sensor has a value falling within a smaller center band of either the Park band or the Drive band (Fig. 4 element F); and the variable output of the sensor has a value remaining within the smaller center band of either the Park band or the Drive band for a predetermined time period (Par. [0009] and [0018], Fig. 5 element S6 and S7 can wait a predetermined amount of time when determining).
(Claim 16) A transmission shifter apparatus for a vehicle having a transmission and a vehicle electrical system that controls the transmission, the transmission shifter apparatus comprising: a shift lever movably supported for movement between at least the following gear positions: a park gear position, a reverse gear position, a neutral gear position, and a drive gear position (Par. [0003] and [0010], has shift lever with these positions); a sensor positioned to sense the position of the shift lever and to generate a variable output that varies proportionally in value with changes in the gear position of the shift lever (Par. [0009] and Fig. 3, sensor with proportional values used); and a processor coupled to the sensor and configured to execute the following steps: (a) determine in which of the gear positions the shift lever is currently positioned based on a value of the variable output from the sensor, wherein the processor is initially trained during manufacture to associate a Park band of values of the variable output with the park gear position and a Drive band of values of the variable output with the drive gear 
(Claim 20) a magnet secured to the shift lever, wherein the sensor is a magnetic sensor for sensing proximity of the magnet (Par. [0009] sensor uses PLCD which is based on magnet sensing).
Loibl
(Claims 4 and 12) the Park band or the Drive band have not been updated during a current ignition cycle.
(Claim 16) (f) if the value of the variable output of the sensor remains within the smaller center band for the predetermined time period, determine whether the Park band or the Drive band have not been updated during a current ignition cycle.
Tan teaches:
Repeating sensor calibrations once per ignition cycle (Par. [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Loibl to update only once per ignition cycle, as taught by Tan, in order to prevent superfluous amounts of calibrations throughout the life of the shift lever. Changes in the calibration are a long-term process and there is no need to update the calibration values continuously.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loibl in view of U.S. Patent No. 9587962 to Mehnert et al.
Loibl discloses:
The limitations of claims 1 and 9.
Loibl does not disclose:
(Claims 5 and 13) wherein, in step (f), the Park band or the Drive band is recalculated by computing a new trained park or drive gear position using a weighted average of the previously trained park or drive gear position and a currently sensed gear position.
(Claims 6 and 14) wherein the weighted average is equal to 1/8 x currently sensed gear position + 7/8 x the previously trained gear position.
Mehnert
(Claims 5 and 13) computing a new trained position using a weighted average of the previously trained position and a current position (Col. 8 ln 11-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Loibl to have the Park band or the Drive band is recalculated by computing a new trained park or drive gear position using a weighted average of the previously trained park or drive gear position and a currently sensed gear position, as taught by Mehnert, in order to smooth out changes in calibration to reduce noise. 
Regarding claims 6 and 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the weighted values be 1/8 and 7/8 respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loibl and Tan in view of Mehnert.
Loibl and Tan teach:
The limitations of claim 16.
Loibl and Tan do not teach:
(Claim 17) wherein, in step (g), the Park band or the Drive band is recalculated by computing a new trained park or drive gear position using a weighted average of the previously trained park or drive gear position and a currently sensed gear position.
(Claim 18) wherein the weighted average is equal to 1/8 x currently sensed gear position + 7/8 x the previously trained gear position.
Mehnert
(Claim 18) computing a new trained position using a weighted average of the previously trained position and a current position (Col. 8 ln 11-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Loibl and Tan to have the Park band or the Drive band is recalculated by computing a new trained park or drive gear position using a weighted average of the previously trained park or drive gear position and a currently sensed gear position, as taught by Mehnert, in order to smooth out changes in calibration to reduce noise. 
Regarding claim 18, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the weighted values be 1/8 and 7/8 respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loibl in view of DE102016103217 to Neeli et al (cited in applicant’s IDS).
Loibl discloses:
The limitations of claims 1 and 9.
Loibl does not disclose:
(Claims 7 and 15) wherein after step (f), the processor is further configured to (g) determine whether a new gear position is beyond a maximum allowed from initial calibration training, and (h) if the new gear position is beyond the maximum, report a gear training fault while entering into a safe state whereby the gear position is not changed.
Neeli
(Claims 7 and 15) wherein after step (f), the processor is further configured to (g) determine whether a new gear position is beyond a maximum allowed from initial calibration training, and (h) if the new gear position is beyond the maximum, report a gear training fault while entering into a safe state whereby the gear position is not changed (Par. [0014], if position falls outside a confidence zone, alarms operator).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Loibl to alert the operator if a position falls beyond a maximum allowed, as taught by Neeli, in order to keep the operator safe during operation. An incorrect value should not be used to update calibration, and Neeli provides teachings that can be applied to Loibl if such a condition occurs.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loibl and Tan in view of Neeli et al.
Loibl and Tan teach:
The limitations of claim 16.
Loibl and Tan do not teach:
(Claim 19) wherein after step (f), the processor is further configured to (g) determine whether a new gear position is beyond a maximum allowed from initial calibration training, and (h) if the new gear position is beyond the maximum, report a gear training fault while entering into a safe state whereby the gear position is not changed.
Neeli teaches:
(Claim 19) wherein after step (f), the processor is further configured to (g) determine whether a new gear position is beyond a maximum allowed from initial calibration training, and (h) if the new gear position is beyond the maximum, report a gear training 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Loibl and Tan to alert the operator if a position falls beyond a maximum allowed, as taught by Neeli, in order to keep the operator safe during operation. An incorrect value should not be used to update calibration, and Neeli provides teachings that can be applied to Loibl and Tan if such a condition occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659